 



Exhibit 10.7
INVENTION DISCLOSURE AGREEMENT
     This Agreement, effective as of the Effective Date, as defined below, is
between the University of Massachusetts, as represented solely by the Medical
School at its Worcester campus (the “Medical School”), a public institution of
higher education of the Commonwealth of Massachusetts, and RXi Pharmaceuticals
Corporation (“Company”), a Delaware corporation.
R E C I T A L S
     Whereas, the Company would like to receive disclosures of future Medical
School RNAi technologies for the purpose of determining its interest in securing
an option for the first right to negotiate with Medical School for a license to
said RNAi technologies;
     Whereas, Company is engaged in business relating to the development and
commercialization of products that use or incorporate RNAi technologies and is
developing the capability of developing commercial applications of RNAi
technologies; and
     Whereas, the Medical School is willing to disclose RNAi technologies to
Company according to the terms of this Agreement.
     Therefore, Medical School and Company agree as follows:
1. Disclosure.
     1.1. Definitions.
          (a) “Effective Date” means the date of the closing of the Initial
Financing, as defined below.
          (b) “Field” means RNAi technologies for human therapeutic use.
          (c) “Initial Financing” means the financing of the Company of at least
Fifteen Million US Dollars ($15,000,000) from investors that may include CytRx
Corporation.
          (d) “Patent Rights” means invention disclosures, patent applications,
and patents that the Medical School has the authority to license and are not
obligated to other parties (e.g., by sponsored research agreement, material
transfer agreements,) for license by the Medical School within the Field, but
specifically excludes inventions or other technology developed by laboratories
of Howard Hughes Medical Institute investigators, whether resulting in invention
disclosures, patent applications, patents or other tangible media.
     1.2. Disclosure. After the internal disclosure is accepted by Medical
School according to Medical School policy, the Medical School shall promptly
disclose to Company in reasonable detail in writing Patent Rights in the Field
that are conceived or reduced to practice by the Medical School during the term
of this Agreement.

Page 1 of 7



--------------------------------------------------------------------------------



 



     1.3. MEDICAL SCHOOL MAKES NO WARRANTIES CONCERNING THE PATENT RIGHTS,
INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. Specifically, Medical School makes no
warranty or representation (a) regarding the validity, scope, or patentability
of any Patent Rights, (b) that the exploitation of the Patent Rights will not
infringe any patents or other intellectual property rights of a third party, and
(c) that any third party is not currently infringing or will not infringe the
Patent Rights.
2. Consideration for Disclosure Right. In consideration of the rights granted
Company under this Agreement, Company shall pay the following to Medical School
as of the Effective Date One Million One Hundred Thousand US Dollars
($1,100,000) according to the following schedule.
     2.1. Eight Hundred Thousand US Dollars ($800,000) within thirty (30) days
of the Effective Date, payable in cash or that number of shares of Common Stock
of Company having an aggregate valuation equal to Eight Hundred Thousand US
dollars ($800,000) according to the Company valuation at the Initial Financing.
In connection with the issuance of stock pursuant to this Section 2.1, Medical
School agrees to become a party to other agreements of Company to the same
extent (except any limitations relating to the Medical School’s status as an
agency of the Commonwealth of Massachusetts, e.g., prohibition on
indemnification) as holders of more than five percent (5%) of the Common Stock
of Company (such as, voting agreement and stock restriction agreement).
University acknowledges that all certificates representing the shares described
in this Section 2.1 may bear customary legends requiring compliance with the
Securities Act of 1933 and related state securities laws upon any transfer of
such shares. Company shall use commercially reasonable efforts to register the
stock issued to Medical School pursuant to this Section 2.1 as soon as possible,
subject to customary terms in connection with such transaction.
     2.2. Three Hundred Thousand US Dollars ($300,000), payable annually in
three (3) One Hundred Thousand US Dollar ($100,000) payments within thirty
(30) days of the Effective Date and each anniversary of the Effective Date
during the term of this Agreement.
     3. Option to License Patent Rights.
     3.1. Within sixty (60) days after disclosure pursuant to Section 1.2 (the
“Option Period”), Company may choose to negotiate a license for the Patent
Rights after Company pays the Medical School a nonrefundable “Option Fee” of
Twenty-Five Thousand Dollars ($25,000) within the Option Period. After timely
receipt of the Option Fee, Medical School grants Company a first option to
negotiate a worldwide, royalty-bearing, exclusive license under its rights in
the Patent Rights within the Field (the “Option Right”).
     3.2. If Company elects not to exercise the Option Right, or fails to
exercise the Option Right during the Option Period, Medical School may license
its rights under the Patent Rights to any third party without recourse by or
obligation to Company.

Page 2 of 7



--------------------------------------------------------------------------------



 



     3.3. If Company does elect to exercise the Option Right, Medical School and
Company shall negotiate in good faith a license agreement containing
commercially reasonable terms in the form of Medical School’s then current
standard license agreement. If Medical School and Company do not reach agreement
within one hundred twenty (120) days after Company exercises the Option Right
(the “Negotiation Period”), Medical School may offer its rights in the Patent
Rights to any third parties without recourse by or obligation to Company.
However, if the parties fail to reach an agreement within the Negotiation
Period, the following terms apply:
          a. Within five (5) business days after expiration of the Negotiation
Period, Company may elect to have the terms of the license determined by
arbitration by delivering written notice of that election to Medical School. If
Company elects arbitration, the arbitration shall be conducted in Boston,
Massachusetts, by one (1) independent arbitrator who is experienced in licensing
biotechnology intellectual property. The arbitrator shall be chosen by mutual
consent of the parties within thirty (30) days after Company elects arbitration.
Company shall pay the first Ten Thousand Dollars ($10,000) of the expenses of
the arbitration, and thereafter the parties shall share the expenses equally.
Unless Company rejects the arbitrator’s decision or fails to enter into the
license agreement within ten (10) days after the arbitrator’s decision, each
party is responsible for its own legal expenses in association with the
arbitration. The arbitration shall be in a format in which the arbitrator shall
rule that either Company’s or Medical School’s proposed terms are the final
terms. The arbitrator shall issue its ruling to the parties within sixty
(60) days of being selected. Once the terms have been established by the
arbitrator and delivered in writing to Company, Company has ten (10) days to
enter into the license agreement on those terms or to reject those terms. If
Company rejects those terms or fails to enter into the license agreement within
ten (10) days after the arbitrator’s decision, (a) Medical School thereafter is
free to license its rights under the Patent Rights to any third party without
further notice to Company, and (b) Company shall reimburse Medical School for
its out-of-pocket arbitration expenses.
          b. If Company does not elect arbitration pursuant to Subsection
3.3(a), Medical School is free to license its rights under the Patent Rights to
any third party.
4. Patent Rights. Medical School is responsible at its expense and in its sole
discretion for the preparation, filing, prosecution, and maintenance of the
optioned Patent Rights.
5. Information Exchange.
     5.1. Purpose. During the term of this Agreement, Company and Medical School
are likely to exchange information relating to the Patent Rights. The following
provisions are intended to protect the confidential or proprietary information
of each party.
     5.2. Definition of Confidential Information. “Confidential Information”
means any confidential or proprietary information furnished by one party (the
“Disclosing Party”) to the other party (the “Receiving Party”) in connection
with this Agreement, provided that the information is specifically designated as
confidential. Confidential Information includes, without limitation, any
information relating to the Patent Rights. The Disclosing Party shall

Page 3 of 7



--------------------------------------------------------------------------------



 



mark Confidential Information that is disclosed in writing with a legend
indicating its confidential status (such as, “Confidential” or “Proprietary”).
The Disclosing Party shall document Confidential Information that is disclosed
orally or visually in a written notice and deliver it to the Receiving Party
within thirty (30) days after the disclosure. The notice shall summarize the
Confidential Information and reference the time and place of disclosure.
     5.3. Obligations. For five (5) years after disclosure of any portion of
Confidential Information, the Receiving Party shall (a) maintain Confidential
Information in confidence, except that the Receiving Party may disclose or
permit the disclosure of any Confidential Information to its directors,
officers, employees, consultants, and advisors who are obligated to maintain the
confidential nature of Confidential Information and who need to know
Confidential Information for the purposes of this Agreement; (b) use
Confidential Information solely for the purposes of this Agreement; and
(c) allow its trustees or directors, officers, employees, consultants, and
advisors to reproduce the Confidential Information only to the extent necessary
for the purposes of this Agreement, with all reproductions being Confidential
Information.
     5.4. Exceptions. The obligations of the Receiving Party under Section 5.3.
above do not apply to the extent the Receiving Party can demonstrate that the
Confidential Information (a) was in the public domain prior to the time of its
disclosure under this Agreement; (b) entered the public domain after the time of
its disclosure under this Agreement through means other than an unauthorized
disclosure resulting from an act or omission by the Receiving Party; (c) was
independently developed or discovered by the Receiving Party without use of the
Confidential Information as evidenced by written records of Company; (d) is or
was disclosed to the Receiving Party at any time, whether prior to or after the
time of its disclosure under this Agreement, by a third party having no
fiduciary relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or (e) is required
to be disclosed to comply with applicable laws or regulations, or with a court
or administrative order, provided that the Disclosing Party receives reasonable
prior written notice of the disclosure.
     5.5. Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or any third party entrusting its information to the
Disclosing Party) owns its Confidential Information in the possession of the
Receiving Party. Upon the expiration or termination of this Agreement, or at the
request of the Disclosing Party, the Receiving Party shall return to the
Disclosing Party all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in the possession
or control of the Receiving Party, except the Receiving Party may retain one
copy of the Confidential Information in the possession of its legal office
solely for the purpose of monitoring its obligations under this Agreement.
6. Term and Termination.
     6.1. Term. This Agreement commences on the Effective Date and remains in
effect for three (3) years, unless earlier terminated in accordance with the
provisions of this Agreement.

Page 4 of 7



--------------------------------------------------------------------------------



 



     6.2. Termination for Default. If either party commits a material breach of
its obligations under this Agreement and fails to cure that breach within sixty
(60) days after receiving written notice thereof, the other party may terminate
this Agreement immediately upon written notice to the party in breach. If the
alleged breach involves nonpayment of any amounts due Medical School under this
Agreement, Company has only one opportunity to cure a material breach for which
it receives notice as described above; any subsequent material breach by Company
will entitle Medical School to terminate this Agreement immediately upon written
notice to Company, without the sixty-day cure period.
     6.3. Failure to Complete Financing. Notwithstanding any other provision of
this Agreement, if the Initial Financing has not been completed by June 30,
2007, this Agreement automatically terminates immediately without notice or
possibility of cure.
     6.4. Termination by Company. Company may elect to terminate this Agreement
at any time upon prior, written notice to Medical School.
     6.5. Effect of Termination. The following provisions survive the expiration
or termination of this Agreement: Articles 3 (only for Patent Rights optioned
before expiration of term, unless this Agreement is terminated for material
breach by Company), and 5; Sections 6.5, 7.1., 7.2., and 7.6.
     6.6. Force Majeure. Neither party is responsible for delays resulting from
causes beyond its reasonable control, including without limitation, fire,
explosion, flood, war, strike, terrorism, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove
those causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever the causes are removed.
7. Miscellaneous.
     7.1. Publicity Restrictions. Neither party may use the name of the other or
any of its trustees, officers, faculty, students, employees, or agents, or any
adaptation of those names, or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of the other party. The foregoing notwithstanding, (a) Company or CytRx
Corporation may disclose such information without the consent of Medical School
in any prospectus, offering memorandum, or other document or filing required by
applicable securities laws or other applicable law or regulation, provided that
Company or CytRx Corporation shall provide Medical School at least ten (10) days
(or a shorter period in order to enable Company to make a timely announcement to
fulfill applicable securities laws or other applicable law or regulation, while
affording Medical School the maximum feasible time to review the announcement)
prior written notice of the proposed text for the purpose of giving Medical
School the opportunity to comment on the text, and (b) Medical School may
disclose the existence of the agreement (but not its terms) according to its
customary practice of disclosing its research sponsors and collaborators.
     7.2. Research Partially Funded by Grants.

Page 5 of 7



--------------------------------------------------------------------------------



 



          (a) Federal Government. To the extent that any invention claimed in
the Patent Rights has been funded by the federal government, this Agreement and
the grant of any rights in the invention are subject to and governed by federal
law as set forth in 35 U.S.C. §§ 201-211, and the regulations promulgated
thereunder, as amended, or any successor statutes or regulations. If any term of
this Agreement fails to conform to those laws and regulations, the relevant term
is invalid and the parties shall modify the term pursuant to Section 7.8.
          (b) Other Organizations. To the extent that any invention claimed in
the Patent Rights has been funded by a non-profit organization, state or local
agency, or commercial entity, this Agreement and the grant of any rights in the
invention is subject to and governed by the terms of the applicable research
grant. If any term of this Agreement fails to conform to those terms, the
relevant term is invalid and the parties shall modify the term pursuant to
Section 7.8.
     7.3. Tax-Exempt Status. Company acknowledges that Medical School, as a
public institution of the Commonwealth of Massachusetts, is an exempt
organization under the United States Internal Revenue Code. Company also
acknowledges that certain facilities in which the inventions subject to the
license disclosure were developed may have been financed through offerings of
tax-exempt bonds. If the Internal Revenue Service determines, or if counsel to
Medical School reasonably determines, that any term of this Agreement
jeopardizes the tax-exempt status of Medical School or the bonds used to finance
Medical School facilities, the relevant term is invalid and the parties shall
modify the term pursuant to Section 7.8.
     7.4. Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, including without limitation, in
connection with a merger, consolidation, or sale of all or substantially all of
its assets or that portion of its business (including any subsidiary) to which
this Agreement relates
     7.5. Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance relates only
to that instance and is not an agreement to waive any rights or fail to act in
any other instance, whether or not similar.
     7.6. Governing Law. This Agreement is governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles. Any action regarding this Agreement shall be
brought in Massachusetts Superior Court, Suffolk County.
     7.7. Notice. Any notices required or permitted under this Agreement shall
be in writing, shall specifically refer to this Agreement and Agreement
reference number (as provided in the Agreement header), and shall be sent by
recognized national overnight courier or registered or certified mail, postage
prepaid, return receipt requested, to the following addresses of the parties:

     
If to Medical School:
  If to Company:
 
   
Office of Technology Management
  RXi Pharmaceuticals Corporation
University of Massachusetts
  One Innovation Drive

Page 6 of 7



--------------------------------------------------------------------------------



 



     
333 South Street, Suite 400
  Worcester, MA 01605
Shrewsbury, MA 01545
   
Attention: Executive Director
  Attention: President

All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the manner provided in this Section 7.7.
     7.8. Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
any other provision of this Agreement, and the parties shall negotiate in good
faith to modify the Agreement to preserve (to the extent possible) their
original intent.
     7.9. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.
The parties acknowledge that this Agreement has no effect on and does not limit
any of Company’s rights under any specific license or sponsored research
agreements that have been executed between the parties prior to the Effective
Date.
     The parties have caused this Agreement to be executed by their duly
authorized representatives as of the Effective Date.

                  UNIVERSITY OF MASSACHUSETTS       RXi PHARMACEUTICALS CORP.
 
               
By:
          By:    
 
               
Name:
  James P. McNamara, Ph.D.,       Name:   Tod Woolf, Ph.D.
Title:
  Executive Director,       Title:   President & CEO
 
       Office of Technology Management            
 
               
Date:
          Date:    
 
               

Page 7 of 7